                    Case 20-11201            Doc 1       Filed 05/26/20 Entered 05/26/20 14:47:15                              Desc Main
                                                           Document     Page 1 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MASSACHUSETTS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Blank Label Group, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  36 Bromfield St, Suite 200
                                  Boston, MA 02108
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Suffolk                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.blanklabel.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                    Case 20-11201                Doc 1       Filed 05/26/20 Entered 05/26/20 14:47:15                                   Desc Main
                                                               Document     Page 2 of 12
Debtor    Blank Label Group, Inc.                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4481

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-11201            Doc 1        Filed 05/26/20 Entered 05/26/20 14:47:15                                 Desc Main
                                                            Document     Page 3 of 12
Debtor   Blank Label Group, Inc.                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 20-11201            Doc 1       Filed 05/26/20 Entered 05/26/20 14:47:15                                Desc Main
                                                           Document     Page 4 of 12
Debtor    Blank Label Group, Inc.                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 26, 2020
                                                  MM / DD / YYYY


                             X   /s/ Fan Bi                                                               Fan Bi
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ John T. Morrier                                                       Date May 26, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 John T. Morrier 628624
                                 Printed name

                                 Casner & Edwards, LLP
                                 Firm name

                                 303 Congress Street
                                 Boston, MA 02210
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     617-426-5900                  Email address      morrier@casneredwards.com

                                 628624 MA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                    Case 20-11201             Doc 1       Filed 05/26/20 Entered 05/26/20 14:47:15                                Desc Main
                                                            Document     Page 5 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MASSACHUSETTS

Case number (if known)                                                        Chapter       11
                                                                                                                                 Check if this an
                                                                                                                                 amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                 04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on
                                                   MM / DD / YYYY


                              X                                                                           Fan Bi
                                  Signature of authorized representative of debtor                        Printed name

                                  Title   President




18. Signature of attorney     X     /s/ John T. Morrier                                                    Date    May 26, 2020
                                  Signature of attorney for debtor                                                MM / DD / YYYY

                                  John T. Morrier 628624
                                  Printed name

                                  Casner & Edwards, LLP
                                  Firm name

                                  303 Congress Street
                                  Boston, MA 02210
                                  Number, Street, City, State & ZIP Code


                                  Contact phone     617-426-5900                  Email address      morrier@casneredwards.com

                                  628624 MA
                                  Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 1
                 Case 20-11201                    Doc 1          Filed 05/26/20 Entered 05/26/20 14:47:15                       Desc Main
                                                                   Document     Page 6 of 12




 Fill in this information to identify the case:

 Debtor name         Blank Label Group, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 26, 2020                            X /s/ Fan Bi
                                                                       Signature of individual signing on behalf of debtor

                                                                       Fan Bi
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 20-11201                    Doc 1         Filed 05/26/20 Entered 05/26/20 14:47:15                                      Desc Main
                                                                       Document     Page 7 of 12

 Fill in this information to identify the case:
 Debtor name Blank Label Group, Inc.
 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 West Town Bank &                Ethan Zallik                    SBA Term Loan                                      $471,787.00                        $0.00            $471,787.00
 Trust
 Serviced by                     ezallik@windsorad
 Windsor Advantage               vantage.com
 320 N. Meridian, Ste
 1011
 Indianapolis, IN
 46204
 First Republic Bank                                             SBA Term Loan                                      $209,000.00                        $0.00            $209,000.00
 Attention: Client               SBA_Solutions@fir
 Services                        strepublic.com
 160 Federal St.                 (617) 478-5380
 Boston, MA
 02110-1700
 SBA EIDL                                                        SBA Term Loan                                      $150,000.00                        $0.00            $150,000.00
 U.S. Small Business             disastercustomers
 Administration                  ervice@sba.gov
 Office of Disaster              800-659-2955
 Assistance
 14925 Kingsport Rd
 Fort Worth, TX
 76155
 American Express                                                Term Loan                                          $135,000.00                        $0.00            $135,000.00
 Merchant Financing              merchantfinancing
 c/o Datamark Inc.               @aexp.com
 Attn: Merchant                  855-298-1209
 Financing Counsel
 43 Butterfield Circle
 El Paso, TX 79906
 1518 K Street, LLC              Nicholas                        Rent arrears and                                   $114,591.00                 $11,318.00              $103,273.00
 c/o PRI, Inc.                   Papadopoulos                    lease rejection
 1518 K Street NW,                                               damages re
 Suite M-100                                                     Washington DC
 Attn Nicholas                   202-338-9590                    premises
 Papadopoulos
 Washington, DC
 20005



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-11201                    Doc 1         Filed 05/26/20 Entered 05/26/20 14:47:15                                      Desc Main
                                                                       Document     Page 8 of 12


 Debtor    Blank Label Group, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                                Credit Card                                                                                            $103,000.00
 Credit Card                     AmericanExpress
 P.O. BOX 1270                   @welcome.aexp.co
 Newark, NJ                      m
 07101-1270                      800-492-8468
 Fundation                                                       Term Loan                                                                                                $79,490.00
 11501 Sunset Hills              accountmanageme
 Rd                              nt@fundation.com
 Reston, VA 20190                888-608-1467
 Dollar Merchant                                   Rent arrears and                                                                                                       $79,035.00
 Financing LLC                   online@forwarding lease rejection
 c/o Forwarding                  financing.com     damages re
 Financing LLC                   888-244-9099      sublease of
 100 Summer Street                                 Boston premises
 Suite 1175
 Boston, MA 02110
 135 S Lasalle                   Anne Holker       Rent arrears and                                                 $101,480.00                 $38,000.00                $63,480.00
 Property, LLC                                     lease rejection
 c/o Am Trust Realty             aholker@amtrustre damages re
 Corp.                           .com              Chicago, IL
 250 Broadway                    212-619-6930      premises
 Attn: Anne Holker
 New York, NY 10007
 Stephen B.                      Andy Schwartz                   Law Suit               Contingent                   $63,161.00                        $0.00              $63,161.00
 Diamond, P.C.                                                                          Unliquidated
 c/o SCHWARTZ &                  andy@schwartz-la                                       Disputed
 KANYOCK LLC                     wyer.com
 33 N. Dearborn St.              (312) 441-1040
 Suite 2330
 Chicago, IL 60602
 Brex                                                            Credit Card                                                                                              $62,316.00
 405 Howard St,                  servicing@brex.co
 Suite 200                       m
 San Francisco, CA               (833) 228-2044
 94105
 US VI Tower Point,              Maria Farias                    Rent arrears and                                    $79,035.00                 $23,583.00                $55,452.00
 LLC                                                             lease rejection
 c/o Northwood                   MFarias@northwo                 damages re
 Investors LLC                   odoffice.com                    Seaport premises
 575 Fifth Avenue,               617-512-1553                    in Boston
 23rd Floor
 Attn: Shiva
 Viswanathan
 New York, NY 10017
 Sean Zhao                                         Personal Loan                                                                                                          $50,000.00
 552 Riverside Dr                yuxiao.sean.zhao@
 Apt 3k                          gmail.com
 New York, NY 10027              917-215-7042
 Bank of America                 Zhanna King       Credit Line                                                                                                            $50,000.00
 PO BOX 15796
 Wilmington, DE                  zhanna.king@bofa.
 19886-5796                      com
                                 617-467-9317

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-11201                    Doc 1         Filed 05/26/20 Entered 05/26/20 14:47:15                                      Desc Main
                                                                       Document     Page 9 of 12


 Debtor    Blank Label Group, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Danny Wong                                                      Personal Loan                                                                                            $45,000.00
 2039 N Meridian Rd              dannywong1190@
 Apt 178                         gmail.com
 Tallahassee, FL                 617-682-2942
 32303
 LVA 4 Atlanta                   Investment                      Rent arrears and                                    $59,736.00                 $18,339.00                $41,397.00
 Colony Square, L.P.             Manager                         lease rejection
 100 Waugh Street,                                               damages re
 Suite 600                                                       Atlanta GA
 Houston, TX 77007               713-533-5860                    premises lease
 Wells Fargo                     Andrew Ponder                   Credit Line                                                                                              $39,000.00
 Wells Fargo SBL
 PO Box 29482                    Andrew.J.Ponder@
 Phoenix, AZ                     wellsfargo.com
 85038-8650                      877-809-5218
 BlueVine                        Suzanne Norgaard Term Loan                                                                                                               $34,191.00
 401 Warren St, Suite
 300                             suzanne.norgaard
 Redwood City, CA                @bluevine.com
 94063                           650-410-8894
 American Express                                                Term Loan                                                                                                $30,000.00
 Loan                            AmericanExpress
 P.O. BOX 1270                   @welcome.aexp.co
 Newark, NJ                      m
 07101-1270                      800-492-8468
 Blue Cross Blue                                                 Healthinsurance                                                                                          $29,260.00
 Shield of MA                    payment.inquiry@b
 PO Box 986020                   cbsma.com
 Boston, MA 02298                888-751-5607




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-11201                    Doc 1          Filed 05/26/20 Entered 05/26/20 14:47:15                                 Desc Main
                                                                  Document     Page 10 of 12
                                                               United States Bankruptcy Court
                                                                       District of Massachusetts
 In re      Blank Label Group, Inc.                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 32 Shareholders                                                     Common Stock                                                Share in a corporation
 See Below and Attached List

 Fan Bi                                                              Common stock 1600                                           Share in a corporation
 12 Flintlock Rd
 Lexington, MA 02420

 Zeeshan Sheikh                                                      Common stock 180                                            Share in a corporation
 Everbridge, 25 Corporate Dr
 Burlington, MA 01803


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 26, 2020                                                           Signature /s/ Fan Bi
                                                                                            Fan Bi

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Case 20-11201   Doc 1   Filed 05/26/20 Entered 05/26/20 14:47:15     Desc Main
                         Document     Page 11 of 12



   Investor                                      Shares        Percentage
   Fan Bi                                              1600.00       66.48%
   Zeeshan Sheikh                                       180.00         7.48%
   Michael Kulper                                        74.04         3.08%
   Vikas Taneja                                          29.61         1.23%
   Drew Volpe                                            11.85         0.49%
   Janica Lane                                           14.81         0.62%
   Rishi Nangalia Holdings LLC                           17.77         0.74%
   Bridge Boys LLC (Jeremy Levine)                        5.92         0.25%
   David Lazowski                                        10.66         0.44%
   Jeremy Hitchcock                                       5.92         0.25%
   Supply Chain Ventures, Fund II (David Anderson)        5.92         0.25%
   Seth Lieberman                                        14.81         0.62%
   Jennifer Lum                                           5.92         0.25%
   Jamie C. Lin                                          11.85         0.49%
   Sascha Wilkens                                        14.81         0.62%
   Roy Rodenstein                                         5.92         0.25%
   Art Papas                                              8.88         0.37%
   Jason Lee                                             29.61         1.23%
   Amar Kuchinad                                         29.61         1.23%
   Eleanor Shannon                                       59.23         2.46%
   Francis Clark                                         14.81         0.62%
   Richard Beeny                                         59.23         2.46%
   Russell Follansbee                                    14.81         0.62%
   Vic Melfa                                             14.81         0.62%
   Henry Mann                                            14.81         0.62%
   Mike Salguero                                         20.73         0.86%
   Tom Goins                                             14.81         0.62%
   Jonah Petchesky                                       14.81         0.62%
   Mustang Group                                         59.23         2.46%
   J Douglas Cusick Revocable Trust                      17.77         0.74%
   Jeffrey Thompson                                      14.81         0.62%
   Chris Jacobs                                           8.96         0.37%

   Total                                             2406.73          100%
                 Case 20-11201                    Doc 1          Filed 05/26/20 Entered 05/26/20 14:47:15                  Desc Main
                                                                  Document     Page 12 of 12



                                                               United States Bankruptcy Court
                                                                     District of Massachusetts
 In re      Blank Label Group, Inc.                                                                        Case No.
                                                                                 Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Blank Label Group, Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 May 26, 2020                                                        /s/ John T. Morrier
 Date                                                                John T. Morrier 628624
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Blank Label Group, Inc.
                                                                     Casner & Edwards, LLP
                                                                     303 Congress Street
                                                                     Boston, MA 02210
                                                                     617-426-5900 Fax:617-426-8810
                                                                     morrier@casneredwards.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
